EXHIBIT 10.5
 
 
$50,000 Debt Extinguishment Agreement
 
Physicians Health Management Group, Inc. (Physicians) and Phyhealth Corporation
(Phyhealth), as of February 17, 2012, hereby enter this agreement for this
extinguishment of indebtedness (the "Agreement").
 
Whereas, during the fourth quarter of 2010, Physicians advanced to Phyhealth the
sum of $50,000.
 
Whereas, on or about January 28, 2009, AccessKey received $640,000 of financing
from Physicians in exchange for the issuance of the January 28, 2009 Convertible
Note (the "January 2009 Note").
 
Whereas, AccessKey defaulted.
 
Whereas, on November 30, 2011, Phyhealth filed suit against AccessKey, in the
Circuit Court of Cook County, Illinois, County Department, Law Division, case
number 2011 L 012875 (the "Claim"), alleging a breach of contract by AccessKey.
 
Whereas, as of this February 17, 2012, subject to Court approval, Phyhealth
assigned to Physicians, its claim against AccessKey (the "Reassignment").
 
Whereas, Phyhealth has paid the professional fees associated with the
preparation and filing of the Form 10, amendments and dealing with the SEC
related thereto, on behalf of Physicians (the -Form 10 Costs").
 
Wherefore for good and valuable consideration, the parties agree as follows:
 
1. The foregoing recitals are incorporated herein by this reference.
 
2. The parties agree that the $50,000 is no longer owed by Phyhealth to
Physicians and Physicians does not owe Phyhealth any money associated with the
Form 10 Costs.
 
IN WITNESS WHEREOF, this Assignment has been executed and effected by the
parties hereto the day and year first above written.
 
 
 

  Phyhealth Corporation         By: [pyhh_ex10501.jpg]     Its: President.      
                Physicians Healthcare Management Group, Inc.         By:
[pyhh_ex10502.jpg]     Its: President  

 
 
 